Exhibit 10.45


 
Consulting Agreement - SKS Consulting of South Florida Corp.




Term of Engagement.


The Engagement shall be effective for a period of twelve (12) months, commencing
on April 1, 2007 through March 31, 2008 (the “Term”) between NS8 Corporation
(“NS8” or the “Company”) and SKS Consulting of South Florida Corp. (“SKS”).
Thereafter, the Engagement shall automatically renew on a month-to-month basis,
subject to the right of the Company and/or SKS to terminate the agreement after
the initial 12 month period by giving written notice to the other party of at
least thirty (30) days prior to the effective termination date ("Termination").
The Initial Term plus any automatic monthly renewals up to the time of
Termination shall hereinafter be referred to as the “Term” or the “Term of the
Engagement”.


Compensation.


In consideration for the services rendered by SKS to the Company throughout the
Term of Engagement, the Company shall compensate SKS as follows:
 
NS8 agrees that SKS’s daily remuneration will be $1,500 in cash paid on a weekly
basis for time actually spent working on the Company and award SKS 100,000
shares per month or the period April 1, 2007 through March 31, 2008. In
addition, SKS will receive 100,000 warrants per month @ $0.02/warrant for the
same period. For that amount, SKS will make available to the Company up to two
weeks of Mr. O’Leary’s or another Senior Consultant’s of SKS time. As noted
above, the cash remuneration will only be paid for time actually spent working
on the Company. It is anticipated that this time will be spent at NS8 offices or
elsewhere designated such as investor meetings or sales & marketing
opportunities.


SKS will also have the ability to earn additional warrants up to 500,000 warrant
shares at $0.04 per warrant share based upon the following milestones:



Successful organizational restructuring by May 31, 2007
125,000 warrant shares
   
Successful additional short-term financing by May 31, 2007
125,000 warrant shares
   
Company at monthly breakeven by December 31, 2007
125,000 warrant shares
   
Stock price at $0.06/share for a consecutive 30 day period
125,000 warrant shares
   
Total
500,000 warrant shares

 

--------------------------------------------------------------------------------




Shares.  For the time-based NS8 shares, the parties agree to execute a separate
share agreement (“Share Agreement”) within 45 days of the start date of this
signed agreement. The share agreement will contain customary terms and
provisions for such an agreement, including, but not limited to, provisions for
a). “piggy-back” registration rights related to upcoming registrations and b).
an anti-dilution clause.


Warrants. For the time-based $0.02 warrants and the milestone $0.04 warrants in
the event that any milestone warrants become issuable to SKS in connection with
any milestone event hereunder, the parties agree to execute a separate warrant
agreement (“Warrant Agreement”) for the time-based & milestone warrants within
45 days from the start date of this signed agreement. The Warrant Agreement
shall be for a term of 5 years from the date of issue and shall contain
customary terms and provisions for such an agreement, including, but not limited
to, provisions for a).“piggy-back” registration rights related to any upcoming
registrations b). an anti-dilution clause and c). a net “cashless” exercise
feature.
 
Expenses. In addition to any remuneration payable hereunder, the Company shall
reimburse SKS, promptly upon submission of documentation evidencing such
expenses, for all fees and disbursements of SKS’s travel and out-of-pocket
expenses reasonably incurred in connection with the services performed by SKS
pursuant to this agreement, including without limitation, airfare, hotel, car,
food, and associated expenses. Said expenses shall not exceed $4,000 in any
30-day period of the term unless approved in writing by an officer, director or
other authorized designee of the Company.
 
Termination. After a period of twelve (12) months has lapsed from the start
date, the Company or SKS shall have the right to terminate the Engagement by
giving written notice to the other party at least thirty (30) days prior to the
effective termination date ("Termination"). Upon such a Termination, the Company
shall promptly pay all outstanding invoices owed to SKS.


Non-Disclosure Agreement.

 
Definition of “Confidential Information”. Confidential Information means
proprietary information relating to the Company which is not generally known and
available to the public, and includes (without limitation): Trade Secrets (as
defined below) and information relating to trade methods; methods of doing
business; research and development; invention; the identity, prior requirements,
and present or future particular needs, of clients of the Company; the identity
of and background information about purchasing, contracting, recruitment, and
management personnel of clients of the Company; all orders, bids, and
quotations, with or related to past, present and prospective clients of the
Company and all clients and prospect files, lists, records, studies, surveys,
reports, correspondence and similar materials related to the foregoing; the
identity, particular skills,  work history and evaluations of personnel,
including personnel listed in any database of the Company, especially their most
recent work history and skills; profit margins, and pricing policies and
practices, in general and as to particular clients; sales and marketing
techniques, history, data forecasts, and material, in general and as to
particular clients; development plans; and personnel training techniques and
materials; and information in respect of which the Company is bound by an
obligation of confidence to a third party.  
 

--------------------------------------------------------------------------------


 
Definition of "Trade Secrets". Trade secrets shall mean all information, whether
or not Confidential Information, included within the definition of "Trade
Secrets" under the law of any state in which SKS provides services for the
Company or, in the absence of any such definition, as defined in the Uniform
Trade Secrets Act
 
Acknowledgement of SKS. SKS acknowledges that all Confidential Information is
owned by and shall continue to be owned by the Company.
 
Return of Property. Upon the termination of this Agreement, regardless of why
the Agreement terminates, upon written request by the Company, SKS shall return
to the Company and/or certify that it has been deleted from SKS’s computer all
Confidential Information indicated by the Company in its notice letter as well
as any other confidential Information that SKS is aware that it has, in whatever
form it exists, including all copies thereof.. The Company agrees that so long
as SKS has made a good faith effort to return all such Confidential Information,
SKS shall be deemed to have complied with these provisions. The Company may at
anytime call to SKS’s attention that it has not received certain additional
Confidential Information back and SKS shall promptly search for such additional
Confidential Information and return it to the Company. The Company agrees that
SKS may delete any information that is proprietary to SKS that may be contained
within the Company’s Confidential Information prior to SKS returning it to the
Company.
 
Non-Disclosure. SKS agrees that, during the term of the agreement, unless the
Company has consented, or unless required by law, a court or agency of the
government, SKS will not reveal or disclose any such Confidential Information to
any third party; provided, however, that SKS is authorized to disclose such
Confidential Information in connection with a potential transaction in a manner
consistent with customary industry practices in connection with the provision of
services under this agreement. SKS further agrees that for a period of twelve
(12) months after the termination of this agreement, regardless of the reason
for such termination, SKS will not reveal or disclose any such Confidential
Information to any third party unless the Company has consented, or unless
required by law, a court or agency of the government. Neither the previous
paragraph nor any restriction, non-disclosure or use limitation or other
obligation contained in this agreement shall apply to any information, data or
item of any kind which is: (i) in the public domain, through no action of SKS;
(ii) already known by SKS at the time it is provided to him by the Company;
(iii) disclosed to SKS by any person or entity not  known by it to be under an
obligation of confidentiality to Company; or (iv) independently developed or
derived by SKS.
 
Non-Hire. SKS also shall not, during and at any time prior to two years after
termination of this agreement, directly or indirectly, on behalf of any trade or
business that is competitive with the business of the Company, as it then
exists, aid or endeavor to solicit or induce then remaining employees of the
Company to leave their employment with the Company in order to accept employment
with another person or entity.


I would like to plan on being on site at least 1 to 2 weeks per month to
accomplish the objectives set. The priorities are on getting the organization
restructured both operationally and financially, establish the pricing model and
help oversee the sales efforts of the company, reduce Cornell Capital debt, and
getting the Company to breakeven and keeping it profitable once it hits
breakeven.
 

--------------------------------------------------------------------------------


 
Agreed by:



 
SKS Consulting of South Fl. Corp.    NS8 Corporation
 


/s/ George O’Leary_______                /s/ Anthony Alda______     
George O’Leary, President     Anthony Alda, CEO
 
April 11,
2007                                                                      April
11, 2007                                         
Date                                                                                     
Date
 